Citation Nr: 1731490	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  11-13 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for lower back pain.

2.  Entitlement to service connection for residuals of hernia. 

3.  Entitlement to a rating in excess of 30 percent for restrictive airway disease. 

4.  Entitlement to service connection for an acquired psychiatric disability to include PTSD, adjustment disorder, and major depressive disorder.

5.  Entitlement to an earlier effective date for TDIU.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney 


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to November 1972 and from November 1972 to August 1992, including service in Southwest Asia. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and May 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the July 2010 rating decision, the RO denied entitlement to service connection for a low back condition. 

In the May 2011 rating decision, the RO denied entitlement to service connection for hernia residuals and granted entitlement to service connection for restrictive airway disease, assigning a 10 percent disability rating effective June 25, 2009, and a 30 percent disability rating effective April 27, 2011.

The issue of entitlement to increase rating for restrictive airway disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no nexus between the Veteran's in service injury and his current lower back disability. 

2.  The Veteran does not have a current diagnosis of residuals of hernia to include scar. 

3.  The Veteran has been found eligible for and has received service connection for an acquired psychiatric disability. 

4.  The Veteran has been found eligible for and has received an earlier effective date for TDIU dating to the beginning of the appeal period June 25, 2009. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for hernia residuals to include scar have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

3.  There being no justiciable case or controversy, the Veteran's claim of entitlement to service connection for an acquired psychiatric condition is dismissed.  38 U.S.C.A. § 7105.

4.  There being no justiciable case or controversy, the Veteran's claim of entitlement to an earlier effective date for TDIU is dismissed. 38 U.S.C.A. § 7105.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103(a); 38 C.F.R. §§ 3.159(b) and (c), 3.326(a).

The duty to notify has been met.  See September 2009 and February 2010 VCAA correspondence, as well as Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist a veteran in the development of claims.  That duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The RO obtained the Veteran's service treatment records, private treatment records and VA treatment records.  The Veteran also submitted statements in support of his appeal.  A VA spine examination was conducted in June 2016.  The VA examiner rendered appropriate diagnoses and evaluations consistent with the evidence of record.  See Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  Barr, 21 Vet. App. at 312. 

In sum, VA satisfied its duties to notify and assist.  No prejudice has been alleged or shown due to any possible defects, as any errors were not harmful to the essential fairness of the proceedings, and no further development would be reasonably likely to aid in substantiating the claim.  The Veteran has had ample opportunity to participate in the adjudication, and the Board may issue a decision on the merits.

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For the purposes of establishing a current disability, pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Lay evidence is competent and sufficient to establish a diagnosis of a condition when a lay person (1) is competent to identify the medical condition; (2) is reporting a contemporaneous medical diagnosis; or (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  Lay evidence may also establish the manifestations of a chronic condition during service, or within a presumptive period; and, when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253   (1999).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

Service Connection: Spine

The Veteran currently has degenerative arthritis of the spine, documented on a VA examination in June 2016.

The Veteran reports that his low back disability is related to service.  His service records show treatment for lower back pain in service.  He was seen in 1976 for chronic lower back pain.  He was not seen for lower back pain again until October 1978.  After October 1978 there is no record of complaints or treatments for lower back pain.  The Veteran did report neck and upper back pain while in pain.  On his 1971 entrance examination, abnormalities of the lumbar spine were not noted and the Veteran raised no related complaints on the accompanying Report of Medical History.  There is no separation from service examination in the file.  On clinical examination in February 2008 there is no complaint of lower back pain.  During a pain evaluation in October 2010 there is no mention of lower back pain.  Additionally, in a note from March 2011 the Veteran reported that his back pain began in December 2010.  

In June 2016, the Veteran was afforded a VA spine examination.  There was no ankylosis of the thoracolumbar spine.  The examination revealed no evidence of radiating pain on movement or guarding of movement.  Muscle spasm and tenderness were absent.  The examination included range of motion tests which provided the following results: forward flexion to 60° (normal 90°); backward extension to 20° (normal 30°); right lateral flexion to 30° (normal 30°); left lateral flexion to 30° (normal 30°); right rotation to 30° (normal 30°) and left rotation to 30° (normal 30°). Pain was objectively noted.  The combined range of motion of the thoracolumbar spine was 200° (normal 240°).  There were negative straight leg raising tests, bilaterally.  His gait and posture were normal.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement. 

Presumptive service connection for arthritis of the lumbar spine as a chronic disease is also not warranted as there is no documentation of arthritis from within one year of the Veteran's 1992 discharge.

On the matter of a nexus between the current disorder and service, the June 2016 VA examination report is adequate for the purposes of adjudication.  The examiner addressed the contentions of service connection, but opined that the Veteran's lumbar spine disorder was not related to, caused by or aggravated by an in service event or injury, or etiologically related to the Veteran's in service complaints of lower back pain. 

The only evidence to the contrary of the VA examination report on the matter of nexus is the lay evidence.  The Board finds that the Veteran's lay assertions are both admissible and believable.

The VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinion, used his expertise in reviewing the facts of this case and determined that the current symptoms were not related to service.  As the examiner explained the reasons for his conclusion based on an accurate characterization of the evidence, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinion against those of the Veteran, the Board simply finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.  

Both the opinion of the VA examiner and the lack of an injury in service; the weight of the evidence is against a link or nexus to service.  In sum, the preponderance of the evidence is against the Veteran's claim and service connection is denied.

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim for a low back disorder, that doctrine is not applicable to the claim.

Service Connection: Hernia

In 1987 the Veteran was diagnosed in service with a left inguinal hernia.  He was treated for this condition with a surgical repair.  There are no other records in service of complaints about residuals of the hernia or painful scars. 

VA examinations dated June 10, 2010, and July 14, 2011, also did not identify a hernia residual to include a scar.

VA and private treatment records do not show complaint, treatment, or diagnosis of a residual hernia condition.  No permanent residual or chronic disability is shown or demonstrated by evidence post- service. 

The normal examination findings at separation from service, in conjunction with the June 2010 and July 2011 VA opinions, weigh against a link or nexus to service.  In sum, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and service connection is denied. 

III.  Dismissal

In light of the RO's actions, there does not appear to be any dispute; the Veteran is eligible for and has received a grant of service connection for an acquired psychiatric disability and an earlier effective date for TDIU.  Consequently, the appeal is moot as the benefits sought are already in effect.


ORDER

Entitlement to service connection for low back disability is denied.

Entitlement to service connection for hernia residuals including scar, is denied.

The claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD, adjustment disorder and major depressive disorder is dismissed.

The claim of entitlement to an earlier effective date for TDIU is dismissed.


REMAND

In regard to remaining claim for increase ratings, a VA pulmonary function test performed on June 10, 2010, showed FEV 1 and FVC were reduced and consistent with restrictive ventilatory abnormality.  FEV 1 was 2.96, 87%.  VA records show that the Veteran was prescribed Albuterol and Mometasome daily on April 27, 2011.  In a July 2011 examination the Veteran reported that he continued to use the medications noted above.  

In April 2012, the Veteran's representative wrote that the Veteran felt that the July 2011 VA examiner's testing was inadequate.  He also wrote that the Veteran wanted more "testing is in order to determine the full extent of his disability and whether his symptoms have increased."  No exam was conducted.  Therefore a contemporaneous VA examination to assess the current nature, extent, and severity of the Veteran's restrictive airway disability is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his disability that are not already of record.  Any negative response should be in writing and associated with the claims file.

2.  After obtaining any outstanding treatment records regarding the Veteran's disability, schedule the Veteran for an examination to determine the current nature and severity of the Veteran's restrictive airway disease.

3.  The entire claims file must be made available to the VA examiner.  Pertinent electronic documents should be reviewed, including VA and private treatments records, and the statements of the Veteran.

The examiner must address the symptoms and severity of the service connected restricted airway disease, including: 1) daily inhalation or oral bronchodilator therapy; 2) whether there is FEV-1 of 40 to 55 percent or 3) FEV-1/FVC of 40 to 55 percent or 4) monthly visits to a physician for required care of exacerbations or 5) intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Thereafter, adjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction. Provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


